


Exhibit 10.2
 

GUARANTEE AND COLLATERAL AGREEMENT
dated as of
September 28, 2015
among
VWR CORPORATION,
VWR FUNDING, INC.,
Certain of its Subsidiaries
from time to time party hereto
and
CITIBANK, N.A.,
as Collateral Agent
 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


 
 
 
ARTICLE I Definitions
1


 
 
 
SECTION 1.01.
Credit Agreement
1


SECTION 1.02.
Other Defined Terms
2


 
 
 
ARTICLE II Guarantee
9


 
 
 
SECTION 2.01.
Guarantee
9


SECTION 2.02.
Guarantee of Payment
10


SECTION 2.03.
No Limitations, Etc.
10


SECTION 2.04.
Reinstatement
11


SECTION 2.05.
Agreement To Pay; Subrogation
11


SECTION 2.06.
Information
11


SECTION 2.07.
Keepwell
12


 
 
 
ARTICLE III Security Interests in Personal Property
12


 
 
 
SECTION 3.01.
Security Interest
12


SECTION 3.02.
Representations and Warranties
14


SECTION 3.03.
Covenants
16


SECTION 3.04.
Other Actions
17


SECTION 3.05.
Voting Rights; Dividends and Interest, Etc.
17


SECTION 3.06.
Additional Covenants Regarding Patent, Trademark and Copyright Collateral
18


 
 
 
ARTICLE IV Remedies
19


 
 
 
SECTION 4.01.
Pledged Collateral
19


SECTION 4.02.
Uniform Commercial Code and Other Remedies
20


SECTION 4.03.
Application of Proceeds
22


SECTION 4.04.
Grant of License to Use Intellectual Property
23


SECTION 4.05.
[RESERVED].
23


SECTION 4.06.
Securities Act, Etc.
23


 
 
 
ARTICLE V Indemnity, Subrogation and Subordination
24


 
 
 
SECTION 5.01.
Indemnity and Subrogation
24


SECTION 5.02.
Contribution and Subrogation
24


SECTION 5.03.
Subordination
24


 
 
 
ARTICLE VI Miscellaneous
25


 
 
 
SECTION 6.01.
Notices
25


SECTION 6.02.
Survival of Agreement
25


SECTION 6.03.
Binding Effect; Several Agreement
25




i

--------------------------------------------------------------------------------




SECTION 6.04.
Successors and Assigns
25


SECTION 6.05.
Collateral Agent’s Expenses; Indemnity
25


SECTION 6.06.
Collateral Agent Appointed Attorney-in-Fact
26


SECTION 6.07.
Applicable Law
26


SECTION 6.08.
Waivers; Amendment
26


SECTION 6.09.
WAIVER OF JURY TRIAL
27


SECTION 6.10.
Severability
27


SECTION 6.11.
Counterparts
27


SECTION 6.12.
Headings
27


SECTION 6.13.
Jurisdiction; Consent to Service of Process
28


SECTION 6.14.
Termination or Release
28


SECTION 6.15.
Additional Subsidiaries
28


SECTION 6.16.
Security Interest and Obligations Absolute
29


SECTION 6.17.
Obligations of the Foreign Subsidiary Borrowers
29



Schedules
Schedule I    Equity Interests; Pledged Debt Securities
Schedule II    Intellectual Property
Schedule III    Offices for UCC Filings
Schedule IV    UCC Information
Exhibits
Exhibit A    Form of Supplement

ii

--------------------------------------------------------------------------------




GUARANTEE AND COLLATERAL AGREEMENT dated as of September 28, 2015 (this
“Agreement”), among VWR CORPORATION, a Delaware corporation, VWR FUNDING, INC.,
a Delaware corporation (the “Parent Borrower”), the subsidiaries of the Parent
Borrower from time to time party hereto and CITIBANK, N.A. (“Citi”), as
collateral agent (in such capacity, the “Collateral Agent”).
PRELIMINARY STATEMENT
Reference is made to the Credit Agreement dated as of September 28, 2015 (as
amended, restated, amended and restated, supplemented, refinanced or otherwise
modified from time to time, the “Credit Agreement”), among the Parent Borrower,
each of the Foreign Subsidiary Borrowers (as defined therein) party from time to
time thereto (the Foreign Subsidiary Borrowers, together with the Parent
Borrower, collectively, the “Borrowers” and each a “Borrower”), the lenders from
time to time party thereto (the “Lenders”) and Citi, as administrative agent (in
such capacity, the “Administrative Agent”) and the Collateral Agent.
The Lenders and each Issuing Bank have agreed to extend credit to the Borrowers,
in each case pursuant to, and upon the terms and conditions specified in, the
Credit Agreement. The Hedge Creditors have agreed (or may in the future agree)
to enter into Hedging Obligations with one or more Loan Parties or one or more
Restricted Subsidiaries. The Cash Management Creditors have agreed (or may in
the future agree) to enter into Cash Management Obligations with one or more
Loan Parties or one or more Restricted Subsidiaries. The obligations of the
Lenders and each Issuing Bank to extend credit to the Borrowers, the agreement
of the Hedge Creditors to enter into and maintain Hedging Obligations with one
or more Loan Parties or one or more Restricted Subsidiaries and the agreement of
the Cash Management Creditors to enter into and maintain Cash Management
Obligations with one or more Loan Parties or one or more Restricted Subsidiaries
are, in each case, conditioned upon, among other things, the execution and
delivery of this Agreement by each Borrower and each Guarantor. Each Guarantor
is an Affiliate of the Borrowers, will derive substantial benefits from the
extension of credit to the Borrowers pursuant to the Credit Agreement and from
the entering into and/or maintaining of such Hedging Obligations and/or
maintaining of such Cash Management Obligations and is willing to execute and
deliver this Agreement in order to induce the Lenders and the Issuing Banks to
extend such credit, the Hedge Creditors to enter into and maintain such Hedging
Obligations and the Cash Management Creditors to enter into and maintain such
Cash Management Obligations. Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01    Credit Agreement.
(a)    Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings set forth in the Credit Agreement. All capitalized terms
defined in the UCC (as such term is defined herein) and not defined in this
Agreement have the meanings specified therein.



--------------------------------------------------------------------------------




(b)    Sections 1.02, 1.05, 1.06, 1.07, 1.08 and 1.09 of the Credit Agreement
are incorporated herein by reference, mutatis mutandis.
SECTION 1.02    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement.
“After-Acquired Intellectual Property” shall have the meaning assigned to such
term in Section 3.06(d).
“Agreement” shall have the meaning assigned to such term in the preamble,
including as this Agreement may be amended, restated, supplemented or otherwise
modified from time to time.
“Bankruptcy Default” shall mean an Event of Default of the type described in
Sections 7.01(g) and (h) of the Credit Agreement.
“Cash Collateral Account” shall mean a non-interest bearing (or, at the election
of the Parent Borrower, interest bearing) cash collateral account maintained
with, and in the sole dominion and control of, the Collateral Agent for the
benefit of the Secured Parties into which shall be deposited cash collateral in
respect of Letters of Credit.
“Cash Management Creditor” shall mean, with respect to the Cash Management
Obligations of a Loan Party or any Restricted Subsidiary, a counterparty that is
the Administrative Agent or a Lender or an Affiliate of the Administrative Agent
or a Lender as of the Closing Date or at the time such Cash Management
Obligation is entered into (including any Person who is a Lender (and any
Affiliate thereof) as of the Closing Date but subsequently, whether before or
after entering into any Cash Management Obligations, ceases to be a Lender).
“Cash Management Obligations” shall mean, with respect to any Person, the
obligations of such Person under any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements; provided
that any such obligations of any Loan Party or any Restricted Subsidiary owing
to the Administrative Agent or a Lender or an Affiliate of the Administrative
Agent or any Lender shall only constitute “Cash Management Obligations”
hereunder at the option of the Parent Borrower as notified in writing to the
Administrative Agent.
“Claiming Guarantor” shall have the meaning assigned to such term in Section
5.02.
“Collateral” shall have the meaning assigned to such term in Section 3.01;
provided, that in no event shall Collateral include any Excluded Collateral.

-2-

--------------------------------------------------------------------------------




“Collateral Agent” shall have the meaning assigned to such term in the preamble.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Contributing Guarantor” shall have the meaning assigned to such term in Section
5.02.
“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person (other than an agreement with any
Person who is an affiliate or a subsidiary of the Parent Borrower or such
Grantor) under any Copyright now or hereafter owned by any Grantor or that such
Grantor otherwise has the right to license, or granting any right to any Grantor
under any copyright now or hereafter owned by any third party, and all rights of
such Grantor under any such agreement.
“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States, whether as author, assignee, transferee or otherwise, (b)
all registrations and applications for registration of any such copyright in the
United States, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office
(or any successor office), including those copyrights listed on Schedule II, and
(c) all causes of action arising prior to or after the date hereof for
infringement of any Copyright or unfair competition regarding the same.
“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement.
“Domain Names” shall mean all internet domain names and associated URL addresses
in or to which any Grantor now owns or hereafter acquires.
“Excluded Collateral” shall mean:
(a)    any General Intangible or other rights arising under any charters,
authorizations, contracts, indentures, Instruments, leases, licenses, license
agreements (including Licenses) or other documents or agreements, to the extent
(and only to the extent) that the grant of a security interest would (i)
constitute a violation of a restriction in favor, or require the consent, of a
third party on such grant, unless and until any required consents shall have
been obtained, (ii) give any other party the right to terminate its obligations
thereunder, or (iii) violate any law or regulation or such document or
agreement, provided, however, that (1) any portion of any such General
Intangible or other rights arising under any charters, authorizations,
contracts, indentures, Instruments, leases, licenses, license agreements
(including Licenses) or other documents or agreements shall cease to constitute
Excluded Collateral pursuant to this clause (a) at the time and to the extent
that the grant of a security interest therein does not result in any of the
consequences specified above and (2) the limitation set forth in this clause (a)
above shall not affect, limit, restrict or impair the grant by a Grantor of a
security interest pursuant to this Agreement in any such General Intangible or
other right, to the extent that an otherwise applicable prohibi-

-3-

--------------------------------------------------------------------------------




tion or restriction on such grant is rendered ineffective by any applicable law,
including the UCC;
(b)    any Letter of Credit Rights the perfection of a security interest in
which cannot be accomplished by the filing of a UCC-1 financing statement
pursuant to the UCC in the relevant jurisdiction;
(c)    solely in the case of the Domestic Obligations, the Hedging Obligations
of each Loan Party and each Restricted Subsidiary owing to a Hedge Creditor
(other than the Hedging Obligations of any Foreign Subsidiary Borrower), the
Cash Management Obligations of each Loan Party and each Restricted Subsidiary
owing to a Cash Management Creditor (other than the Cash Management Obligations
of any Foreign Subsidiary Borrower), any voting Equity Interests of any Foreign
Subsidiary or CFC Holdco in excess of 65% of the Equity Interests representing
the total combined voting power of all classes of Equity Interests of such
Foreign Subsidiary or CFC Holdco, as the case may be, entitled to vote;
(d)    as to which the Collateral Agent and the Parent Borrower reasonably
determine that the costs or burden of obtaining a security interest in any
assets or category of assets (or perfecting the same) outweigh the benefit to
the Secured Parties of the security afforded thereby;
(e)    property or assets owned by any Grantor on the date hereof or hereafter
acquired that is subject to a Lien securing a purchase money obligation,
Capitalized Lease Obligation or similar arrangement permitted to be incurred
pursuant to the Credit Agreement, for so long as the contract or other agreement
in which such Lien is granted (or the documentation providing for such purchase
money obligation, Capitalized Lease Obligation or similar arrangement) prohibits
the creation of any other Lien on such Equipment;
(f)    any interest in joint ventures and non-wholly owned subsidiaries which
cannot be pledged without the consent of one or more third parties (it being
understood and agreed that no Grantor shall have any obligation to obtain such
consent);
(g)    applications filed in the United States Patent and Trademark Office to
register trademarks or service marks on the basis of any Grantor’s “intent to
use” such trademarks or service marks unless and until the filing of a
“Statement of Use” or “Amendment to Allege Use” has been filed and accepted,
whereupon such applications shall be automatically subject to the Lien granted
herein and deemed included in the Collateral;
(h)    all vehicles and other assets subject to a certificate of title statute,
Farm Products and As-Extracted Collateral;
(i)    any property to the extent that and for so long as such grant of a
security interest is prohibited by any Requirements of Law of a Governmental
Authority, requires a consent not obtained of any Governmental Authority
pursuant to such Requirement of Law or is prohibited by, or constitutes a breach
of default under, or which would violate

-4-

--------------------------------------------------------------------------------




or invalidate or result in the creation of a security interest under, or results
in the termination of or requires any consent not obtained under, any contract,
license, charter, authorization, agreement, instrument or other document
evidencing or giving rise to such property or, in the case of any Investment
Property or any Pledged Security, any applicable shareholder or similar
agreement, and, in each case, in the event of any such contract or agreement,
such prohibition was not created in contemplation of the creation of a security
interest therein except, in each case, to the extent that such Requirement of
Law or the term in such contract, license, agreement, instrument or other
document or shareholder or similar agreement providing for such prohibition,
breach, default or termination or requiring such consent is ineffective under
applicable law, including the UCC;
(j)    any commercial tort claim;
(k)    any assets to the extent a security interest in such assets would result
in adverse tax consequences as reasonably determined by the Parent Borrower;
(l)    Equity Interests in Unrestricted Subsidiaries, Immaterial Subsidiaries,
captive insurance subsidiaries and special purpose entities; provided, that in
the case of any special purpose entity, only to the extent the pledge of its
Equity Interests is prohibited by its organizational documents or any agreements
to which it is a party;
(m)    any direct Proceeds, substitutions or replacements of any of the
foregoing, but only to the extent such Proceeds, substitutions or replacements
would otherwise constitute Excluded Collateral;
(n)    Margin Stock;
(o)    any fee owned real property that does not constitute a Mortgaged Property
and all real property leasehold interests (including any requirement to obtain
landlord waivers, consents or estoppels);
(p)    any property or assets subject to Liens existing on the Closing Date and
set forth on Schedule 6.02 of the Credit Agreement so long as the contract in
which such Lien is granted prohibits the creation of any other Lien on such
property or assets;
(q)    any property or assets subject to Liens on the Equity Interests of a
subsidiary of the Parent Borrower that exist at the time such Person becomes a
subsidiary of the Parent Borrower (subject to such Lien not being created in
contemplation of such acquisition, formation or conversion in the case of an
Unrestricted Subsidiary becoming a Restricted Subsidiary) including any
refinancing or extension thereof; and
(r)    any property or assets subject to Liens at the time a Loan Party acquires
such property or assets, including any acquisition by means of a merger or
consolidation including any refinancing or extension thereof.
Furthermore (1) no term used in the definition of Collateral (or any component
definition thereof) shall be deemed to include any Excluded Collateral and (2)
for the avoidance of doubt, no additional actions shall be required under the
laws of any foreign jurisdiction with respect to (x)

-5-

--------------------------------------------------------------------------------




any Equity Interests issued by a Foreign Subsidiary or any CFC Holdco (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-United States jurisdiction) or (y) any assets
that are located or titled outside of the United States or assets that require
action under the law of any non-United States jurisdiction to create or perfect
a security interest in such assets (it being understood that there shall be no
security agreements governed under the laws of any non-United States
jurisdiction). Notwithstanding anything to the contrary herein or in the other
Loan Documents, no Grantor shall be required to (A) except with respect to the
Cash Collateral Account, enter into any control agreement with respect to any
Deposit Account, Securities Account or Commodities Account or to take any other
action with respect to any Collateral to perfect through control agreements, (B)
enter into any type of landlord waiver, bailee waiver, collateral access
agreement or similar type of agreement with respect to any leasehold interest in
real property or (C) with respect to any real property owned by any Grantor,
enter into any Mortgage or other type of security documentation with respect to
such real property, except to the extent required by Sections 5.09 and 5.10 of
the Credit Agreement.
“Federal Securities Laws” shall have the meaning assigned to such term in
Section 4.05.
“Fraudulent Conveyance” shall have the meaning assigned to such term in Section
2.01.
“Grantors” shall mean the Borrowers and the Guarantors.
“Hedge Creditor” shall mean, with respect to the Hedging Obligations of a Loan
Party or any Restricted Subsidiary, a counterparty that is the Administrative
Agent or a Lender or an Affiliate of the Administrative Agent or a Lender as of
the Closing Date or at the time such Hedging Obligation is entered into
(including any Person who is a Lender (and any Affiliate thereof) as of the
Closing Date but subsequently, whether before or after entering into any Hedging
Obligations, ceases to be a Lender).
“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by such
Grantor, including all of the following that are owned or hereafter acquired by
such Grantor (i) Patents, Copyrights, Licenses, Trademarks, (ii) trade secrets,
confidential or proprietary technical and business information, know how and
databases and all other proprietary information, (iii) Domain Names, and (iv)
all improvements to any of the foregoing.
“Investment Property” shall mean (a) all “investment property” as such term is
defined in the New York UCC (other than Excluded Collateral) and (b) whether or
not constituting “investment property” as so defined, all Pledged Debt
Securities and Pledged Stock.
“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party.
“Loan Document Obligations” shall mean (a) the Domestic Obligations (as defined
in the Credit Agreement), and (b) the Foreign Obligations (as defined in the
Credit Agreement).

-6-

--------------------------------------------------------------------------------




“Loans” shall mean all Loans under, and as defined in, the Credit Agreement.
“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.
“Obligations” shall mean (a) the Loan Document Obligations, (b) the due and
punctual payment and performance of all Hedging Obligations of each Loan Party
or any Restricted Subsidiary owing to a Hedge Creditor, and (c) the due and
punctual payment and performance of all Cash Management Obligations of each Loan
Party or any Restricted Subsidiary owing to a Cash Management Creditor, in each
case, whether outstanding on the date hereof or arising from time to time
following the date of this Agreement; provided that the “Obligations” shall
exclude any Excluded Swap Obligations.
“Parent Borrower Guaranteed Obligations” shall have the meaning assigned to such
term in Section 2.01.
“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person (other than an agreement with any Person who is an
affiliate or a subsidiary of the Borrower or such Grantor) any right to make,
use or sell any invention on which a Patent, now or hereafter owned by any
Grantor or that any Grantor otherwise has the right to license, is in existence,
or granting to any Grantor any right to make, use or sell any invention on which
a patent, now or hereafter owned by any third person, is in existence, and all
rights of any Grantor under any such agreement.
“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including registrations, recordings and pending applications in the
United States Patent and Trademark Office (or any successor), including those
listed on Schedule II, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.
“Pledged Collateral” shall mean (a) the Pledged Stock, (b) the Pledged Debt
Securities, (c) subject to Section 3.05, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (a) and (b) above, (d) subject to Section 3.05, all
rights of such Grantor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above and (e) all Proceeds of any of the
foregoing; provided, that in no event shall Pledged Collateral include any
Excluded Collateral.
“Pledged Debt Securities” shall mean (a) the debt securities and promissory
notes held by any Grantor on the date hereof (including all such debt securities
and promissory notes listed opposite the name of such Grantor on Schedule I),
(b) any debt securities or promissory notes in the future issued to such Grantor
and (c) any other instruments evidencing the debt securities described above, if
any; provided, that in no event shall Pledged Debt Securities include any
Excluded Collateral.

-7-

--------------------------------------------------------------------------------




“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral; provided, that in no event shall Pledged Securities include
any Excluded Collateral.
“Pledged Stock” shall mean (a) (i) the Equity Interests owned by any Grantor on
the date hereof (including all such Equity Interests listed on Schedule I) and
(ii) thereafter, any other Equity Interest obtained in the future by such
Grantor, in the case of each of clauses (i) and (ii), to the extent that the
same do not constitute Excluded Collateral, and (b) the certificates, if any,
representing all such Equity Interests.
“Qualified ECP Guarantor” shall mean in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Registered Intellectual Property” shall mean all Copyrights, Patents and
Trademarks issued by, registered with, renewed by or the subject of a pending
application before the United States Patent and Trademark Office or the United
States Copyright Office.
“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent, (c)
the Collateral Agent, (d) the Issuing Banks, (e) each Hedge Creditor, (f) each
Cash Management Creditor and (g) the permitted successors and assigns of each of
the foregoing.
“Security Interest” shall have the meaning assigned to such term in Section
3.01.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 2.07).
“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person (other than an agreement with any Person
who is an affiliate or a subsidiary of the Borrower or such Grantor) any right
to use any trademark now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, or granting to any Grantor any right to use
any trademark now or hereafter owned by any third person, and all rights of any
Grantor under any such agreement.
“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office), and all extensions or renewals thereof, including those
registrations and applications listed on Schedule II, (b) all goodwill
associated therewith or symbolized thereby, (c) all other assets, rights and
interests that

-8-

--------------------------------------------------------------------------------




uniquely reflect or embody such goodwill and (d) all causes of action arising
prior to or after the date hereof for infringement of any trademark or unfair
competition regarding the same.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York; provided, however, that,
in the event that, by reason of mandatory provisions of law, any of the
attachment, perfection or priority of the Collateral Agent’s and the Secured
Parties’ security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.
ARTICLE II
Guarantee
SECTION 2.01    Guarantee. Each Guarantor absolutely, irrevocably and
unconditionally guarantees to the Secured Parties, jointly with the other
Guarantors (other than the Parent Borrower) and severally, as a primary obligor
and not merely as a surety, the due and punctual payment and performance of the
Obligations. Each Guarantor (other than the Parent Borrower) further agrees that
the Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation. Each Guarantor
waives (to the extent permitted by applicable law) presentment to, demand of
payment from and protest to the Borrowers or any other Loan Party of any
Obligation, and also waives (to the fullest extent permitted by applicable law)
notice of acceptance of its guarantee and notice of protest for nonpayment.
The Parent Borrower hereby agrees that it is jointly and severally liable for,
and, as primary obligor and not merely as surety, and absolutely and
unconditionally guarantees to the Secured Parties, the prompt payment when due
and payable, whether at stated maturity, upon acceleration or otherwise, and at
all times thereafter, of the Obligations (other than Obligations that are
expressly the primary obligations of the Parent Borrower pursuant to the terms
of any Loan Document, Hedging Obligations, Cash Management Obligations or Swap
Obligations, which Obligations shall continue to be the primary obligations of
the Parent Borrower) (collectively, the “Parent Borrower Guaranteed
Obligations”). The Parent Borrower further agrees that the Parent Borrower
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.
Notwithstanding any provision of this Agreement to the contrary, it is intended
that this Agreement, and any Liens granted hereunder by each Guarantor to secure
the Obligations, not constitute a “Fraudulent Conveyance” (as defined below).
Consequently, each Guarantor agrees that if this Agreement, or any Liens
securing the Obligations, would, but for the application of this sentence,
constitute a Fraudulent Conveyance, this Agreement and each such Lien shall be
valid and enforceable only to the maximum extent that would not cause this
Agreement or such Lien to constitute a Fraudulent Conveyance, and this Agreement
shall automatically be deemed to have been amended accordingly at all relevant
times. For purposes here-

-9-

--------------------------------------------------------------------------------




of, “Fraudulent Conveyance” means a fraudulent conveyance or fraudulent transfer
under Section 548 of the Bankruptcy Code or a fraudulent conveyance or
fraudulent transfer under the provisions of any applicable fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.
SECTION 2.02    Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and payable and
not of collection, and, to the fullest extent permitted by applicable law,
waives any right to require that any resort be had by the Collateral Agent or
any other Secured Party to any security held for the payment of the Obligations
or Parent Borrower Guaranteed Obligations, as applicable, or to any balance of
any Deposit Account or credit on the books of the Collateral Agent or any other
Secured Party in favor of the Borrowers or any other person.
SECTION 2.03    No Limitations, Etc.
(a)    Except for termination of a Guarantor’s obligations hereunder as
expressly provided in Section 6.14, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense (other than the occurrence
of the Termination Date) or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or Parent Borrower Guaranteed Obligations, as applicable, or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document (other than pursuant to the terms of a waiver, amendment,
modification or release of this Agreement in accordance with the terms hereof)
or any other agreement, including with respect to the release of any other
Guarantor under this Agreement and so long as any such amendment, modification
or waiver of any Loan Document is made in accordance with Section 9.08 of the
Credit Agreement, (iii) the release of, or any impairment of or failure to
perfect any Lien on or security interest in, any security held by the Collateral
Agent or any other Secured Party for the Obligations or Parent Borrower
Guaranteed Obligations, as applicable, or any of them, (iv) any default, failure
or delay, willful or otherwise, in the performance of the Obligations or Parent
Borrower Guaranteed Obligations, as applicable, or (v) any other act or omission
that may or might in any manner or to any extent vary the risk of any Guarantor
or otherwise operate as a discharge of any Guarantor as a matter of law or
equity (other than the occurrence of the Termination Date). Each Guarantor
expressly authorizes the Collateral Agent, in accordance with the Credit
Agreement and applicable law, to take and hold security for the payment and
performance of the Obligations or Parent Borrower Guaranteed Obligations, as
applicable, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in its sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations (other than the Parent Borrower Guaranteed Obligations), all
without affecting the obligations of any Guarantor hereunder.

-10-

--------------------------------------------------------------------------------




(b)    To the fullest extent permitted by applicable law, each Guarantor waives
any defense (other than the occurrence of the Termination Date) based on or
arising out of any defense of any Borrower or any other Loan Party or the
unenforceability of the Obligations or Parent Borrower Guaranteed Obligations,
as applicable, or any part thereof from any cause, or the cessation from any
cause of the liability of the Borrowers or any other Loan Party, other than the
occurrence of the Termination Date. The Collateral Agent and the other Secured
Parties may, in accordance with the Credit Agreement, this Agreement and
applicable law, at their election, foreclose on any security held by one or more
of them by one or more judicial or nonjudicial sales, accept an assignment of
any such security in lieu of foreclosure, compromise or adjust any part of the
Obligations or Parent Borrower Guaranteed Obligations, as applicable, make any
other accommodation with any Borrower or any other Loan Party or exercise any
other right or remedy available to them against any Borrower or any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Termination Date has occurred. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any Borrower or
any other Loan Party, as the case may be, or any security.
SECTION 2.04    Reinstatement. Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation or Parent
Borrower Guaranteed Obligations, as applicable, is rescinded or must otherwise
be restored by the Collateral Agent or any other Secured Party upon the
bankruptcy or reorganization of any Borrower, any other Loan Party or otherwise,
notwithstanding the occurrence of the Termination Date.
SECTION 2.05    Agreement To Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Loan Party to pay any Obligation
or Parent Borrower Guaranteed Obligation, as applicable, when and as the same
shall become due and payable, whether at maturity, by acceleration, after notice
of prepayment or otherwise, each Guarantor hereby promises to and will promptly
pay, or cause to be paid, to the Collateral Agent for distribution to the
Secured Parties in cash the amount of such unpaid Obligation or Parent Borrower
Guaranteed Obligation, as applicable (in each case, other than payment of any
contingent obligations). Upon payment by any Guarantor of any sums to the
Collateral Agent as provided above, all rights of such Guarantor against any
Borrower or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article V.
SECTION 2.06    Information. Each Guarantor assumes all responsibility for being
and keeping itself reasonably informed of each Borrower’s and each other Loan
Party’s financial condition and assets and of all other circumstances bearing
upon the risk of nonpayment of the Obligations or Parent Borrower Guaranteed
Obligations, as applicable, and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that neither the
Collateral Agent nor any other Secured Party will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

-11-

--------------------------------------------------------------------------------




SECTION 2.07    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at
the time the Guarantee or the grant of the security interest hereunder, in each
case, by any Specified Loan Party, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under
this Guarantee and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without such Qualified ECP Guarantor’s obligations and
undertakings under this Section 2.07 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Termination Date. Each
Qualified ECP Guarantor intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.
ARTICLE III
Security Interests in Personal Property
SECTION 3.01    Security Interest.
As security for the payment or performance, as the case may be, in full of the
Obligations, each Grantor hereby pledges to the Collateral Agent, its successors
and permitted assigns, for the benefit of the Secured Parties, and hereby grants
to the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, a security interest (the “Security Interest”) in all
right, title or interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (but excluding any Excluded Collateral, collectively, the
“Collateral”):
(i)all Accounts;
(ii)the Cash Collateral Account and all cash, securities, Instruments and other
property deposited or required to be deposited therein;
(iii)all Chattel Paper;
(iv)all Documents;
(v)all Equipment;
(vi)all General Intangibles;
(vii)all Goods;
(viii)all Instruments;

-12-

--------------------------------------------------------------------------------




(ix)all Inventory;
(x)all Investment Property;
(xi)all Intellectual Property;
(xii)all Pledged Collateral;
(xiii)all books and records pertaining to the Collateral;
(xiv)all Supporting Obligations;
(xv)all cash and cash equivalents and Deposit Accounts, and
(xvi)to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.
Notwithstanding the foregoing, in no event shall any control agreements be
required to be obtained in respect of any Collateral other than the Cash
Collateral Account. Notwithstanding the foregoing or anything else to the
contrary herein or in any other Loan Document, the Collateral (and any defined
term used in the definition thereof) shall not include any Excluded Collateral
and the Grantors shall not be required to take any action intended to cause
“Excluded Collateral” to constitute Collateral and none of the covenants or
representations and warranties contained in this Agreement or the other Loan
Documents shall be deemed to apply to any assets or property constituting
Excluded Collateral.
(b)    Each Grantor hereby authorizes the Collateral Agent at any time and from
time to time to file in any relevant jurisdiction any financing statements
(including fixture filings solely with respect to real property constituting
Collateral) with respect to the Collateral or any part thereof and amendments
thereto that (i) indicate the Collateral as “all assets” of such Grantor or
words of similar effect, and (ii) contain the information required by Article 9
of the Uniform Commercial Code of each applicable jurisdiction for the filing of
any financing statement or amendment, including (x) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor and (y) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Collateral relates. Each Grantor agrees to provide such information to the
Collateral Agent promptly upon written request. The Collateral Agent agrees,
upon request by the Parent Borrower and, at its expense, to promptly furnish
copies of such filings to the Parent Borrower.
(c)    The Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office), as applicable, such documents as may be necessary for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest in the Intellectual Property constituting Collateral granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Collateral Agent as secured party. The Collateral
Agent agrees, upon request by the Parent Borrower and, at its expense, to
promptly furnish copies of such filings to the Parent Borrower.

-13-

--------------------------------------------------------------------------------




(d)    The Security Interest is granted as security only and, except as
otherwise required by applicable law, shall not subject the Collateral Agent or
any other Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Collateral.
Nothing contained in this Agreement shall be construed to make the Collateral
Agent or any other Secured Party liable as a member of any limited liability
company or as a partner of any partnership, neither the Collateral Agent nor any
other Secured Party by virtue of this Agreement or otherwise (except as referred
to in the following sentence) shall have any of the duties, obligations or
liabilities of a member of any limited liability company or as a partner in any
partnership. The parties hereto expressly agree that, unless the Collateral
Agent shall become the owner of Pledged Collateral consisting of a limited
liability company interest or a partnership interest in accordance with the
provisions hereof, this Agreement shall not be construed as creating a
partnership or joint venture among the Collateral Agent, any other Secured
Party, any Grantor and/or any other Person.
SECTION 3.02    Representations and Warranties. Each Grantor represents and
warrants to the Collateral Agent and the Secured Parties that:
(a)Each Grantor has requisite power and authority to grant to the Collateral
Agent, for the benefit of the Secured Parties, the Security Interest in the
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement.
(b)(i) UCC financing statements (including fixture filings, as applicable) or
other necessary UCC filings, recordings or registrations containing a
description of the Collateral have been prepared by the Collateral Agent based
upon the information provided to the Collateral Agent and the Secured Parties by
the Grantors for filing in each governmental, municipal or other office
specified on Schedule III hereof (or specified by notice from the Parent
Borrower to the Collateral Agent after the Closing Date in the case of filings,
recordings or registrations required by Section 5.09 of the Credit Agreement),
which are all the UCC filings, recordings and registrations (other than filings
required to be made in the United States Patent and Trademark Office and the
United States Copyright Office in order to perfect the Security Interest in the
Collateral consisting of Registered Intellectual Property) that are necessary as
of the Closing Date (or after the Closing Date, in the case of UCC filings,
recordings or registrations required by Section 5.09 of the Credit Agreement) to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Collateral in which the Security Interest may be perfected by UCC filings,
recordings or registrations in the United States (or any political subdivision
thereof) and its territories and possessions, and as of the date hereof no
further or subsequent UCC filing, refiling, recording, rerecording, registration
or reregistration is necessary in any such jurisdiction, except as provided
under applicable law with respect to the filing of continuation statements. (ii)
Notwithstanding the foregoing, each Grantor represents and warrants that a fully
executed short form security agreement in the form attached to the Credit
Agreement as Exhibits F-1, F-2 and F-3, and containing a description of all
Collateral consisting of Registered Intellectual Property has been or will be
delivered to the Collateral Agent for recording by the United States Patent and
Trademark Office and the United States Copyright Office to protect the validity
of and to establish a legal, valid and perfected security

-14-

--------------------------------------------------------------------------------




interest in favor of the Collateral Agent in respect of all such Collateral in
which a security interest may be perfected by filing, recording or registration
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and as of the date hereof no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary (other than filings described in Section 3.02(b)(i), and other than
such actions as are necessary to perfect the Security Interest with respect to
any Collateral consisting of Registered Intellectual Property and that are
acquired or developed after the date hereof).
(c)The Security Interest constitutes (i) a legal and valid security interest in
all Collateral securing the payment and performance of the Obligations, (ii)
subject to the filings described in Section 3.02(b), a perfected security
interest in all Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or analogous document in
the United States (or any state thereof) pursuant to the Uniform Commercial Code
and (iii) subject to the filings described in Section 3.02(b), a security
interest that shall be perfected in all Collateral in which a security interest
may be perfected upon the receipt and recording of this Agreement (or the
applicable short form security agreement) with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, within
the three (3) month period (commencing as of the date hereof) pursuant to 35
U.S.C. § 261 or 15 U.S.C. § 1060 or the one month period (commencing as of the
date hereof) pursuant to 17 U.S.C. § 205. The Security Interest is and shall be
prior to any other Lien on any of the Collateral, other than Permitted Liens.
(d)Schedule I correctly sets forth as of the Closing Date the percentage of the
issued and outstanding shares or units of each class of the Equity Interests of
the issuer thereof represented by the Pledged Stock and includes all Equity
Interests, debt securities and promissory notes required to be pledged
hereunder.
(e)The Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock issued by a corporation, are fully paid and nonassessable and (ii) in the
case of Pledged Debt Securities, are legal, valid and binding obligations of the
issuers thereof, subject to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, receivership, moratorium or other similar laws of
general applicability relating to or limited creditors’ rights generally and
general principles of equity or at law.
(f)Schedule IV correctly sets forth as of the Closing Date (i) the exact legal
name of each Grantor, as such name appears in its respective certificate or
articles of incorporation or formation, (ii) the jurisdiction of organization of
each Grantor, (iii) the address of the chief executive office of each Grantor,
(iv) the organizational identification number, if any, issued by the
jurisdiction of organization of each Grantor, (v) the identity or type of
organization of each Grantor and (vi) the Federal Taxpayer Identification
Number, if any, of each Grantor which is a Loan Party. The Parent Borrower
agrees to update the information required pursuant to the preceding sentence as
provided in Section 5.06 of the Credit Agreement. Each Grantor agrees that as a
result of any change referred to in Section 5.06 of the Credit Agreement, such
Grantor shall cause all filings to

-15-

--------------------------------------------------------------------------------




be made under the UCC or otherwise that are required in order for the Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected first priority (subject to Permitted Liens) security interest in all
the Collateral, for the benefit of the Secured Parties.
(g)The Collateral is owned by the Grantors free and clear of any Lien, except
for Permitted Liens.
(h)Notwithstanding the foregoing or anything else in this Agreement to the
contrary, no representation, warranty or covenant is made with respect to the
creation or perfection of a security interest in Collateral to the extent such
creation or perfection would require (A) any filing other than a filing in the
United States or America, any state thereof and the District of Columbia or
(B) other action under the laws of any jurisdiction other than the United States
of America, any state thereof and the District of Columbia.
(i)As of the Closing Date, each Grantor represents and warrants that the
Trademarks, Patents and Copyrights listed on Schedule II include all Registered
Intellectual Property, that such Grantor owns (as such schedule may be updated
from time to time pursuant to Section 6.15 or Section 5.09 of the Credit
Agreement).
SECTION 3.03    Covenants.
(a)Subject to Section 3.02(h), each Grantor shall, at its own expense, take all
commercially reasonable actions necessary to defend title to any material
Collateral against all Persons and to defend the Security Interest of Collateral
Agent in any material Collateral and the priority thereof against any Lien which
does not constitute a Permitted Lien.
(b)Subject to Section 3.02(h), each Grantor agrees, upon written request by the
Collateral Agent and at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Collateral Agent may from time to time reasonably deem
necessary to obtain, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and Taxes
(subject to Permitted Liens) required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing or continuation statements (including fixture filings) or other
documents in connection herewith or therewith; provided that in no event shall
any control agreements be required other than with respect to the Cash
Collateral Account.
(c)At its option, but only following 5 Business Days’ written notice to each
Grantor of its intent to do so and if the applicable Grantor has not undertaken
the required remedial action within such period, the Collateral Agent may
discharge past due Taxes, assessments, charges, fees or Liens at any time levied
or placed on the Collateral which do not constitute a Permitted Lien, and may
pay for the maintenance and preservation of the Collateral to the extent any
Grantor fails to do so as required by the Credit Agreement, and each Grantor
agrees to reimburse the Collateral Agent within 30 days after written demand for
any reasonable and documented out-of-pocket payment made or any reasonable and
documented out-of-pocket expense incurred by the Collateral Agent pursuant to
the foregoing authorization; provided, however, that

-16-

--------------------------------------------------------------------------------




nothing in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to Taxes, assessments, charges, fees or Liens and maintenance as
set forth herein or in the other Loan Documents.
(d)Each Grantor shall remain liable to observe and perform all conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Collateral, all in accordance with the terms and
conditions thereof.
SECTION 3.04    Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest in the Collateral, each Grantor agrees, in each case at
such Grantor’s own expense, to take the following actions with respect to the
following Collateral:
(a)Instruments. If any Grantor shall at any time hold or acquire any Pledged
Debt Securities or other Instruments in excess of $10,000,000 individually, such
Grantor shall, on or prior to the later to occur of (i) 45 days following the
date of such creation or acquisition and (ii) the earlier of the date of the
required delivery of the Pricing Certificate following such creation or
acquisition and the date which is 45 days after the end of the most recently
ended fiscal quarter (or such longer period as to which the Collateral Agent may
consent), endorse, assign and deliver the same to the Collateral Agent,
accompanied by such undated instruments of endorsement, transfer or assignment
duly executed in blank as the Collateral Agent may from time to time reasonably
specify.
(b)Investment Property. Subject to the terms hereof, if any Grantor shall at any
time hold or acquire any Certificated Securities (which shall include, for the
avoidance of doubt, any certificate representing the Equity Interests of any
limited liability company or limited partnership constituting Collateral, the
Equity Interests of which constitute “securities”, within the meaning of, and
governed by, Article 8 of the UCC (including Section 102(a)(15) thereof)), to
the extent the same do not constitute Excluded Collateral, such Grantor shall,
on or prior to the later to occur of (i) 45 days following the date of such
creation or acquisition and (ii) the earlier of the date of the required
delivery of the Pricing Certificate following such creation or acquisition and
the date which is 45 days after the end of the most recently ended fiscal
quarter (or such longer period as to which the Collateral Agent may consent),
endorse, assign and deliver the same to the Collateral Agent, accompanied by
such undated instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably specify. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be attached hereto as Schedule I and made a part hereof and
supplement any prior schedule so delivered; provided that failure to attach any
such schedule hereto shall not affect the validity of such pledge of such
Pledged Securities and shall not in and of itself result in any Default or Event
of Default.
SECTION 3.05    Voting Rights; Dividends and Interest, Etc. Unless and until an
Event of Default shall have occurred and be continuing and, except in the case
of a Bankruptcy Default, the Collateral Agent shall have given the Grantors
three (3) Business Days’ prior written notice of its intent to exercise its
rights under this Agreement:

-17-

--------------------------------------------------------------------------------




(a)Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of the Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents and applicable law and no
notice of any such voting or exercise of any consensual rights and powers need
be given to the Collateral Agent.
(b)The Collateral Agent shall promptly execute and deliver to each Grantor, or
cause to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a) above.
(c)Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Collateral to the extent and only to the extent that such dividends,
interest, principal and other distributions are not prohibited by, and otherwise
paid or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable law; provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Collateral shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall be held for the benefit of
the Collateral Agent and the Secured Parties and shall be delivered to the
Collateral Agent in substantially the same form as so received (with any
necessary endorsement reasonably requested by the Collateral Agent) on or prior
to the later to occur of (i) 45 days following the receipt thereof and (ii) the
earlier of the date of the required delivery of the Pricing Certificate
following the receipt of such items and the date which is 45 days after the end
of the most recently ended fiscal quarter (or such longer period as to which the
Collateral Agent may consent).
SECTION 3.06    Additional Covenants Regarding Patent, Trademark and Copyright
Collateral.
(a)Except as could not reasonably be expected to have a Material Adverse Effect,
each Grantor agrees that it will not do any act, or omit to do any act, whereby
any Patent that is material to the conduct of such Grantor’s business may become
invalidated or dedicated to the public, other than the expiration of such Patent
at the end of its natural term, subject to such Grantor’s reasonable business
judgment.
(b)Except as could not reasonably be expected to have a Material Adverse Effect,
each Grantor (either itself or through its licensees or its sublicensees) will,
for each registered Trademark that is material to the conduct of such Grantor’s
business, use commercially reasonable efforts to maintain such Trademark
registration in full force free from any legally binding determination of
abandonment or invalidity of such Trademark registration due to nonuse, subject
to such Grantor’s reasonable business judgment.
(c)Except to the extent failure to act could not reasonably be expected to have
a Material Adverse Effect, and subject to each Grantor’s reasonable business
judgment, each Grantor will take all reasonable and necessary steps that are
consistent with the practice in

-18-

--------------------------------------------------------------------------------




any proceeding before the United States Patent and Trademark Office, and the
United States Copyright Office, to maintain and pursue each material application
relating to the Patents, Trademarks and/or Copyrights (and to obtain the
relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks and Copyrights that is material to the conduct of
any Grantor’s business, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent with good business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.
(d)Each Grantor agrees that, should it obtain an ownership interest in any
Intellectual Property (other than any Excluded Collateral) after the Closing
Date, to the extent that such Intellectual Property would be a part of the
Collateral under the terms of this Agreement had it been owned by such Grantor
as of the Closing Date, (“After-Acquired Intellectual Property”), (i) the
provisions of this Agreement shall automatically apply thereto, and (ii) any
such After-Acquired Intellectual Property and, in the case of Trademarks, the
goodwill symbolized thereby shall automatically become part of the Collateral,
subject to the terms and conditions of this Agreement. Within 90 days after the
end of each calendar year (or such longer period as to which the Collateral
Agent may consent), the relevant Grantor shall sign and deliver to the
Collateral Agent an appropriate Intellectual Property Security Agreement with
respect to all Registered Intellectual Property that is After-Acquired
Intellectual Property owned by it as of the last day of applicable fiscal
quarter, to the extent that such Intellectual Property becomes part of the
Collateral and to the extent that it is not covered by any previous Intellectual
Property Security Agreement so signed and delivered by it.
ARTICLE IV
Remedies
SECTION 4.01    Pledged Collateral.
(a)Upon the occurrence and during the continuance of an Event of Default and
with three (3) Business Days’ prior written notice to the Parent Borrower, the
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion) to hold the Pledged Securities in its own name as
pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent. Upon the occurrence and during the continuance of an Event of Default and
with three (3) Business Days’ prior written notice to the relevant Grantor, the
Collateral Agent shall at all times have the right to exchange the certificates
representing any Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.
(b)Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have given the Parent Borrower three (3) Business
Days’ prior written notice of the suspension of their rights under paragraph (c)
of Section 3.05, then all rights of any Grantor to dividends, interest,
principal or other distributions that such Grantor is authorized to receive
pursuant to paragraph (c) of Section 3.05 shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right

-19-

--------------------------------------------------------------------------------




and authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of Section 3.05 shall be held
for the benefit of the Collateral Agent, shall be segregated from other property
or funds of such Grantor and shall be promptly delivered to the Collateral Agent
upon written demand in substantially the same form as so received (with any
necessary endorsement or instrument of assignment). Any and all money and other
property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of Section
4.03. After all Events of Default have been cured or waived, the Collateral
Agent shall promptly repay to each applicable Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (c) of
Section 3.05 and that remain in such account.
(c)Upon the occurrence and during the continuance of an Event of Default and
with three (3) Business Days’ prior written notice to the Parent Borrower, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a) of Section 3.05, and the
obligations of the Collateral Agent under paragraph (b) of Section 3.05, shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to exercise
such voting and consensual rights and powers; provided, however, that, unless
otherwise directed by the Required Lenders, the Collateral Agent shall have the
right from time to time following and during the continuance of an Event of
Default and the provision of the notice referred to above to permit the Grantors
to exercise such rights. To the extent the notice referred to in the first
sentence of this paragraph (c) has been given, after all Events of Default have
been cured or waived, each Grantor shall have the exclusive right to exercise
the voting and/or consensual rights and powers that such Grantor would otherwise
be entitled to exercise pursuant to the terms of paragraph (a) of Section 3.05,
and the Collateral Agent shall again have the obligations under paragraph (b) of
Section 3.05.
(d)Notwithstanding anything to the contrary contained in this Section 4.01, if a
Bankruptcy Default shall have occurred and be continuing, the Collateral Agent
shall not be required to give any notice referred to in Section 3.05 or this
Section 4.01 in order to exercise any of its rights described in said Sections,
and the suspension of the rights of each of the Grantors under said Sections
shall be automatic upon the occurrence of such Bankruptcy Default.
SECTION 4.02    Uniform Commercial Code and Other Remedies. Upon the occurrence
and during the continuance of an Event of Default, each Grantor agrees to
deliver each item of Collateral to the Collateral Agent on written demand to the
Parent Borrower, and it is agreed that, the Collateral Agent shall have the
right to take any of or all the following actions at the same or different
times: (a) with respect to any Collateral consisting of Intellectual Property,
on written demand by the Collateral Agent to the Parent Borrower, to cause the
Security Interest to become , solely for the purpose of enabling the Collateral
Agent to exercise rights and remedies under this Article IV, an assignment,
transfer and conveyance of any of or all such Collateral by the applicable
Grantor to the Collateral Agent, or to license or sublicense, whether general,
special or otherwise, and whether on an exclusive or nonexclusive basis, any
such Collateral throughout the world on such terms and conditions and in such
manner as the Collateral

-20-

--------------------------------------------------------------------------------




Agent shall determine (other than in violation of any then-existing licensing
arrangements), (b) to withdraw any and all cash or other Collateral from the
Cash Collateral Account and to apply such cash and other Collateral to the
payment of any and all Obligations in the manner provided in, and in accordance
with, Section 4.03, (c) to the fullest extent permitted by applicable law, with
or without legal process and with or without prior notice or demand for
performance, to take possession of the Collateral without breach of the peace,
and subject to the terms of any related lease agreement, to enter any premises
where the Collateral may be located for the purpose of taking possession of or
removing the Collateral, and (d) generally, to exercise any and all rights
afforded to a secured party under the Uniform Commercial Code or other
applicable law. Without limiting the generality of the foregoing, each Grantor
agrees that the Collateral Agent shall have the right, subject to the mandatory
requirements of applicable law, to sell or otherwise dispose of all or any part
of the Collateral at a public or private sale or at any broker’s board or on any
securities exchange upon such commercially reasonable terms and conditions as it
may deem necessary, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it necessary to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the extent permitted by law) all rights of redemption, stay and appraisal
which such Grantor now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.
The Collateral Agent shall give each applicable Grantor 10 days’ prior written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may

-21-

--------------------------------------------------------------------------------




bid for or purchase, free (to the extent permitted by applicable law) from any
right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released to the extent permitted
by applicable law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Collateral Agent shall
be free to carry out such sale pursuant to such agreement and no Grantor shall
be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Collateral Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Obligations (other than contingent obligations) paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.
Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated in writing by the Collateral
Agent) as such Grantor’s true and lawful agent (and attorney-in-fact) following
the occurrence and during the continuation of an Event of Default and until the
occurrence of the Termination Date for the purpose, of making, settling and
adjusting claims in respect of Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. Upon the occurrence and
during the continuance of an Event of Default, in the event that any Grantor at
any time or times shall fail to obtain or maintain any of the policies of
insurance required under the Credit Agreement or to pay any premium in whole or
part relating thereto, the Collateral Agent may upon three (3) Business Days’
prior written notice to such Grantor, without waiving or releasing any
obligation or liability of any Grantor hereunder or any Default or Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Collateral Agent deems necessary. All sums disbursed by the Collateral Agent in
connection with this paragraph, including documented attorneys’ fees, court
costs, expenses and other charges relating thereto, shall be payable, upon
written demand as provided in Section 9.05 of the Credit Agreement, by the
Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.
SECTION 4.03    Application of Proceeds. If an Event of Default shall have
occurred and be continuing the Collateral Agent shall apply the proceeds of any
collection, sale, foreclosure or other realization upon any Collateral in
accordance with Section 2.17 of the Credit Agreement. Upon any sale of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

-22-

--------------------------------------------------------------------------------




SECTION 4.04    Grant of License to Use Intellectual Property. Solely for the
purpose of enabling the Collateral Agent to exercise its rights and remedies in
this Article IV at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent (until the termination of this Agreement and subject to Section
6.14) an irrevocable nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors), subject in all respects to any
Licenses to use, license or sublicense any of the Collateral consisting of know
how, Patents, Copyrights and Trademarks, now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof. The use of such license by the Collateral Agent may be exercised, at
the option of the Collateral Agent, only upon the occurrence and during the
continuation of an Event of Default and solely for the purpose of enabling the
Collateral Agent to exercise its rights and remedies in this Article IV at such
time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies; provided, however, that any license or sublicense entered into by
the Collateral Agent with a third party in accordance with this Section 4.04
shall be binding upon each Grantor notwithstanding any subsequent cure of an
Event of Default, except to the extent that such license or sublicense would
invalidate or render unenforceable any such Grantor’s Intellectual Property.
SECTION 4.06    Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the United States Securities Act of
1933, as now or hereafter in effect, or any similar statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statute as from
time to time in effect being called the “Federal Securities Laws”) with respect
to any disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
“blue sky” or other state securities laws or similar laws analogous in purpose
or effect. Each Grantor recognizes that to the extent such restrictions and
limitations apply to any proposed sale of Pledged Collateral, the Collateral
Agent may, with respect to any sale of such Pledged Collateral, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that to the
extent such restrictions and limitations apply to any proposed sale of Pledged
Collateral, the Collateral Agent, in its sole and absolute discretion (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws and (b) may approach and negotiate with
a limited number of potential purchasers (including a single potential
purchaser) to effect such sale. Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circum-

-23-

--------------------------------------------------------------------------------




stances, notwithstanding the possibility that a substantially higher price might
have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of purchasers (or a single purchaser)
were approached. The provisions of this Section 4.05 will apply notwithstanding
the existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.
ARTICLE V
Indemnity, Subrogation and Subordination
SECTION 5.01    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 5.03), the Borrowers agree that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the applicable Borrowers
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets constituting Collateral of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part a claim
of any Secured Party, the Borrowers shall indemnify such Guarantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.
SECTION 5.02    Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 5.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation or Parent
Borrower Guaranteed Obligations, as applicable, or assets constituting
Collateral of any other Guarantor shall be sold pursuant to any Security
Document to satisfy any Obligation or Parent Borrower Guaranteed Obligations, as
applicable, owed to any Secured Party, and such other Guarantor (the “Claiming
Guarantor”) shall not have been fully indemnified by a Borrower as provided in
Section 5.01, the Contributing Guarantor shall indemnify the Claiming Guarantor
in an amount equal to (i) the amount of such payment or (ii) the greater of the
book value or the fair market value of such assets, as the case may be, in each
case multiplied by a fraction of which the numerator shall be the net worth of
the Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 6.15, the date of the
supplement hereto executed and delivered by such Guarantor). Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this Section
5.02 shall be subrogated to the rights of such Claiming Guarantor under Section
5.01 to the extent of such payment.
SECTION 5.03    Subordination. Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 5.01 and 5.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the Obligations until the
Termination Date; provided, that if any amount shall be paid to such Grantor on
account of such subrogation rights at any time prior to the Termination Date,
such amount shall be held for the benefit of the Secured Parties and shall
promptly be paid to the Collateral Agent to be credited and applied against the
Obligations or Parent Borrower Guaranteed Obligations, as applicable, whether
matured or unmatured, in accordance with Section 4.03. No failure on the part of
a Borrower or any Guarantor to make the payments required

-24-

--------------------------------------------------------------------------------




by Sections 5.01 and 5.02 (or any other payments required under applicable law
or otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor with respect to its obligations hereunder, and each Guarantor shall
remain liable for the full amount of its obligations hereunder.
ARTICLE VI
Miscellaneous
SECTION 6.01    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Parent Borrower
as provided in Section 9.01 of the Credit Agreement.
SECTION 6.02    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein shall, be
considered to have been relied upon by the Lenders and the Issuing Banks and
shall survive the making by the Lenders of any Loans and issuance of any Letters
of Credit by each Issuing Bank, and shall continue in full force and effect
until the Termination Date.
SECTION 6.03    Binding Effect; Several Agreement. This Agreement shall become
effective when it shall have been executed by the Loan Parties and the
Collateral Agent and when the Collateral Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.
SECTION 6.04    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and permitted assigns of such party; and all covenants,
promises and agreements by or on behalf of any Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and permitted assigns.
SECTION 6.05    Collateral Agent’s Expenses; Indemnity.
(a)The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable and documented out-of-pocket expenses incurred
hereunder as provided in Section 9.05 of the Credit Agreement.
(b)Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor agrees to indemnify the Collateral Agent and the other
Indemnitees as and to the extent provided in Section 9.05 of the Credit
Agreement.
(c)Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 6.05 shall survive the Termination Date.

-25-

--------------------------------------------------------------------------------




SECTION 6.06    Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent as the attorney-in-fact of such Grantor following
the occurrence and during the continuation of and Event of Default and until the
occurrence of the Termination Date for the purpose of, carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Collateral Agent may deem necessary to accomplish the purposes hereof,
which appointment is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, the Collateral Agent shall have the right,
solely upon the occurrence and during the continuance of an Event of Default,
with full power of substitution either in the Collateral Agent’s name or in the
name of such Grantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof, (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral, (c) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral, (d) to send verifications of Accounts
to any Account Debtor, (e) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral, (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral, (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Collateral Agent or the Cash Collateral Account,
and (h) to use, sell, assign, transfer, pledge, make any agreement with respect
to or otherwise deal with all or any of the Collateral, and to do all other acts
and things necessary to carry out the purposes of this Agreement in accordance
with its terms, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided, however, that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Collateral Agent and the Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence, willful
misconduct, fraud or bad faith. The foregoing powers of attorney being coupled
with an interest, are irrevocable until the Termination Date.
SECTION 6.07    Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 6.08    Waivers; Amendment.
(a)Other than to the extent agreed to by any such Person, no failure or delay by
the Collateral Agent, the Administrative Agent, any Issuing Bank or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver hereof or thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent, the Administrative Agent, the Issuing Banks and the
Lenders hereunder and under

-26-

--------------------------------------------------------------------------------




the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of this Agreement or any
other Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section 6.08, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan or issuance of a
Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether the Collateral Agent, any Lender or any Issuing Bank may have had
notice or knowledge of such Default at the time. Except as otherwise provided
herein, no notice or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.
(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Parties that are party thereto and are
affected by such waiver, amendment or modification, subject to Section 9.08 of
the Credit Agreement.
SECTION 6.09    WAIVER OF JURY TRIAL. EACH PARTY HERETO (AND EACH OTHER SECURED
PARTY BY ITS ACCEPTANCE OF THE BENEFITS HEREOF) HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.09.
SECTION 6.10    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 6.11    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 6.03.
Delivery of an executed signature page to this Agreement by facsimile, pdf or
other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement.
SECTION 6.12    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and

-27-

--------------------------------------------------------------------------------




are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
SECTION 6.13    Jurisdiction; Consent to Service of Process.
(a)Each of the parties hereto and the Secured Parties, by their acceptance of
the benefits of this Agreement, hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America, sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto and the Secured Parties, by
their acceptance of the benefits of this Agreement, hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto and
the Secured Parties, by their acceptance of the benefits of this Agreement
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Collateral Agent, the Administrative Agent, the Issuing Banks or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement against any Grantor or its properties in the courts of any
jurisdiction.
(b)Each of the parties hereto and the Secured Parties, by their acceptance of
the benefits of this Agreement, hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto and
the Secured Parties, by their acceptance of the benefits of this Agreement,
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)Each party hereto and the Secured Parties, by their acceptance of the
benefits of this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01 of the Credit Agreement. Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
SECTION 6.14    Termination or Release. Section 9.18 of the Credit Agreement is
incorporated herein by reference, mutatis mutandis. Notwithstanding anything to
the contrary herein and for the avoidance of doubt, any guarantee, grant of
security interest, grant of collateral security, stock pledge, mortgage, power
of attorney or any other similar or related right or interest granted to the
Collateral Agent shall be irrevocably terminated and of no further force or
effect upon the termination of this Agreement or, with respect to any Grantor,
upon the release of such Grantor by the Collateral Agent from its obligations
under this Agreement.
SECTION 6.15    Additional Subsidiaries. Each subsidiary that is required to
become a party to this Agreement pursuant to Section 5.09 of the Credit
Agreement, and each subsidiary of the Borrowers that elects, with the consent of
the Collateral Agent, to become a party to this Agreement, shall become a
Grantor and Guarantor, as applicable, with the same

-28-

--------------------------------------------------------------------------------




force and effect as if originally named as a Grantor or Guarantor, as
applicable, herein, for all purposes of this Agreement upon execution and
delivery by such subsidiary of a written supplement substantially in the form of
Exhibit A hereto. The execution and delivery of any instrument adding an
additional Grantor or Guarantor, as applicable, as a party to this Agreement
shall not require the consent of any other Grantor or Guarantor hereunder. The
rights and obligations of each Grantor or Guarantor hereunder, as applicable,
shall remain in full force and effect notwithstanding the addition of any new
Grantor and/or Guarantor as a party to this Agreement.
SECTION 6.16    Security Interest and Obligations Absolute. Subject to Section
6.14 hereof and to the fullest extent permitted by applicable law, all rights of
the Collateral Agent hereunder, the Security Interest, the grant of a security
interest in the Pledged Collateral and all obligations of each Grantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document, or any other agreement or instrument (so
long as the same are made in accordance with the terms of Section 9.08 of the
Credit Agreement), (c) any exchange, release or non-perfection of any Lien on
other collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.
SECTION 6.17    Obligations of the Foreign Subsidiary Borrowers. Notwithstanding
anything to the contrary herein, Section 9.21 of the Credit Agreement is
incorporated herein by reference, mutatis mutandis.
[Remainder of page intentionally left blank]

-29-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
VWR CORPORATION
 
 
 
By:
/s/ James M. Kalinovich
 
 
Name:
James M. Kalinovich
 
 
Title:
Vice President

 
VWR FUNDING, INC.
 
 
 
By:
/s/ James M. Kalinovich
 
 
Name:
James M. Kalinovich
 
 
Title:
Vice President

 
VWR INTERNATIONAL, LLC
 
 
 
By:
/s/ James M. Kalinovich
 
 
Name:
James M. Kalinovich
 
 
Title:
Vice President

 
BIOEXPRESS, LLC
 
 
 
By:
/s/ James M. Kalinovich
 
 
Name:
James M. Kalinovich
 
 
Title:
Vice President

 
VWR CHEMICALS, LLC
 
 
 
By:
/s/ James M. Kalinovich
 
 
Name:
James M. Kalinovich
 
 
Title:
Vice President


[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------




 
VWR MANAGEMENT SERVICES LLC
 
 
 
By:
VWR International, LLC
 
Its:
Sole Member
 
 
 
 
By:
/s/ James M. Kalinovich
 
 
Name:
James M. Kalinovich
 
 
Title:
Vice President

 
AMRESCO, LLC
 
 
 
By:
/s/ James M. Kalinovich
 
 
Name:
James M. Kalinovich
 
 
Title:
Vice President

 
UNITED BIOCHEMICALS, LLC
 
 
 
By:
/s/ James M. Kalinovich
 
 
Name:
James M. Kalinovich
 
 
Title:
Vice President

 
TEK PRODUCTS, INC.
 
 
 
By:
/s/ James M. Kalinovich
 
 
Name:
James M. Kalinovich
 
 
Title:
Vice President

 
INTEGRA COMPANIES, LLC
 
 
 
By:
/s/ James M. Kalinovich
 
 
Name:
James M. Kalinovich
 
 
Title:
Vice President

 
STI COMPONENTS, LLC
 
 
 
By:
/s/ James M. Kalinovich
 
 
Name:
James M. Kalinovich
 
 
Title:
Vice President


[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------




 
CITIBANK, N.A., as Collateral Agent
 
 
 
By:
/s/ David Tuder
 
 
Name:
David Tuder
 
 
Title:
Vice President


[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------




Schedule I to the
Guarantee and
Collateral Agreement
EQUITY INTERESTS
Current Legal Entities Owned
Record Owner
Certificate No. (if any)
No. Shares/Interest
Authorized/Outstanding
Percent Pledged
VWR Funding, Inc.
VWR Corporation
C-2
1,000 shares of common stock
100%
VWR International, LLC
VWR Funding, Inc.
n/a
n/a
100%
BioExpress, LLC
VWR Funding, Inc.
n/a
n/a
100%
VWR Chemicals, LLC
VWR International, LLC
n/a
n/a
100%
VWR Management Services LLC
VWR International, LLC
n/a
n/a
100%
VWR Global Holdings, Inc.
VWR International, LLC
C-5
65 shares of common stock
65%
AMRESCO, LLC
VWR International, LLC
n/a
n/a
100%
UNITED BIOCHEMICALS, LLC
VWR International, LLC
n/a
n/a
100%
VWR International Holdings, Inc.
VWR International, LLC
C-1
65 shares of Common Stock
65%
TEK Products, Inc.
VWR International, LLC
6
2,000 shares of common stock
100%
Integra Companies, LLC
VWR International, LLC
n/a
n/a
100%
STI Components, LLC
VWR International, LLC
n/a
n/a
100%




--------------------------------------------------------------------------------




PLEDGED DEBT SECURITIES
Holder
Principal Amount
Date of Issuance
Interest Rate
Maturity Date
Issuer
VWR Funding, Inc.
€103,566,273
$857,849,855
September 28, 2015
3M EUR LIBOR + 325 bps
September 28, 2025
VWR International, LLC




--------------------------------------------------------------------------------




Schedule II to the
Guarantee and
Collateral Agreement
UNITED STATES COPYRIGHTS OWNED BY GRANTOR
United States Copyright Registrations
Registrations:
OWNER
 
REGISTRATION NUMBER
 
COPYRIGHT TITLE
Integra Companies, Inc.1
 
VA0001627558
 
ColorGrip
V W R Corporation
 
VA0000249638
 
PreventiCare

Applications:
None.
 

1    Integra Companies, Inc. converted to Integra Companies, LLC on November 10,
2014.



--------------------------------------------------------------------------------




UNITED STATES PATENTS OWNED BY GRANTORS
United States Patents
UNITED STATES PATENTS:
Registrations:
None.
Applications:
None.



--------------------------------------------------------------------------------




TRADEMARK/TRADE NAMES OWNED BY GRANTORS
UNITED STATES TRADEMARKS:
Registrations:
OWNER
 
REGISTRATION NUMBER
 
TRADEMARK
AMRESCO, LLC
 
3006893
 
AL LIGATOR
AMRESCO, LLC
 
1665581
 
AMRESCO
AMRESCO, LLC
 
1178723
 
AMRESCO Design
VWR INTERNATIONAL, LLC
 
0893518
 
ARISTAR
VWR INTERNATIONAL, LLC
 
2939073
 
BDH & DESIGN
BioExpress, LLC
 
2881765
 
BIOXPRESS
VWR INTERNATIONAL, LLC
 
1069760
 
BOREAL
VWR INTERNATIONAL, LLC
 
1015568
 
BOREALENE
VWR INTERNATIONAL, LLC
 
1889745
 
CENCO
VWR INTERNATIONAL, LLC
 
0600340
 
CENCO & Design
VWR INTERNATIONAL, LLC
 
0442396
 
CENCO & Design
INTEGRA COMPANIES, LLC
 
2991435
 
CLEAR-MARK
Integra Companies, LLC
 
3668269
 
COLORGRIP
VWR INTERNATIONAL, LLC
 
2061430
 
CRITICAL STEP
VWR INTERNATIONAL, LLC
 
2459648
 
CRITICAL SWAB
VWR International, LLC
 
2707864
 
CRYOPRO
AMRESCO, LLC
 
3553491
 
EZ-VISION
BIOEXPRESS, LLC
 
2886629
 
GENEMATE
AMRESCO, LLC
 
1987384
 
HISTOCHOICE
AMRESCO, LLC
 
1987383
 
HISTOCHOICE & Design
TEK PRODUCTS, INC.
 
1278721
 
HI-TEK
TEK Products, Inc.
 
2182732
 
HI-TEK
INTEGRA COMPANIES, LLC
 
3556138
 
INTEGRA COMPANIES
INTEGRA COMPANIES, LLC
 
3589806
 
INTEGRA COMPANIES, INC. (logo)
VWR INTERNATIONAL, LLC
 
0513198
 
LABTONE & Design




--------------------------------------------------------------------------------




OWNER
 
REGISTRATION NUMBER
 
TRADEMARK
VWR INTERNATIONAL, LLC
 
2803120
 
MISCELLANEOUS DESIGN
AMRESCO, LLC
 
3597653
 
NEXT GEL
VWR INTERNATIONAL, LLC
 
2611681
 
PAK RAK
VWR INTERNATIONAL, LLC
 
0772066
 
PROLABO
VWR INTERNATIONAL, LLC
 
2621112
 
REDI-PAK
VWR INTERNATIONAL, LLC
 
2948761
 
SCHOLAR2
Sovereign Scientific, Inc.3
 
2106132
 
SOVEREIGN and Design
VWR INTERNATIONAL, LLC
 
0874235
 
SK & Design
VWR INTERNATIONAL, LLC
 
2459647
 
SPEC-WIPE
VWR INTERNATIONAL, LLC
 
3123038
 
SYMPHONY
VWR INTERNATIONAL, LLC
 
1915968
 
TALON
VWR INTERNATIONAL, LLC
 
1921534
 
TEACHER DEVELOPED
CLASSROOM TESTED & Design
VWR International, LLC
 
4068993
 
TRACECLEAN
VWR INTERNATIONAL, LLC
 
1291565
 
VWR
VWR INTERNATIONAL, LLC
 
1032578
 
VWR
VWR INTERNATIONAL, LLC
 
2923685
 
VWR & Design
VWR International, LLC
 
4170454
 
VWR CATALYST POWERING
PRODUCTIVITY.
DELIVERING RESULTS logo
VWR INTERNATIONAL, LLC
 
3644971
 
VWR LABSHOP

 

2 
Renewal past due as of May 10, 2015; grace period expires November 10, 2015.

3 
Sovereign Scientific, Inc. converted to Sovereign Scientific, LLC on September
7,2012. Sovereign Scientific, LLC merged into VWR International, LLC on July 31,
2014. The Parent Borrowers agrees to file the proper documentation with the
USPTO.




--------------------------------------------------------------------------------




OWNER
 
REGISTRATION NUMBER
 
TRADEMARK
VWR INTERNATIONAL, LLC
 
1,761,192


 
WAVER
VWR INTERNATIONAL, LLC
 
2,416,894


 
World Design
VWR Education, LLC4
 
2,973,551


 
X-TREME GEEK

 

4 
VWR Education, LLC merged into VWR International, LLC on April 1, 2013. The
Parent Borrowers agrees to file the proper documentation with the USPTO.




--------------------------------------------------------------------------------




Schedule III to the
Guarantee and
Collateral Agreement
UCC FILING OFFICES
Type of Filings/Actions
Entity
Applicable Security Document
Jurisdictions
UCC-1
VWR Corporation
Guarantee and Collateral Agreement
Delaware
UCC-1
VWR Funding, Inc.
Guarantee and Collateral Agreement
Delaware
UCC-1
VWR International, LLC
Guarantee and Collateral Agreement
Delaware
UCC-1
BioExpress, LLC
Guarantee and Collateral Agreement
Utah
UCC-1
VWR Chemicals, LLC
Guarantee and Collateral Agreement
New York
UCC-1
VWR Management Services LLC
Guarantee and Collateral Agreement
Delaware
UCC-1
AMRESCO, LLC
Guarantee and Collateral Agreement
Ohio
UCC-1
UNITED BIOCHEMICALS, LLC
Guarantee and Collateral Agreement
New York
UCC-1
TEK Products, Inc.
Guarantee and Collateral Agreement
Minnesota
UCC-1
Integra Companies, LLC
Guarantee and Collateral Agreement
Massachusetts
UCC-1
STI Components, LLC
Guarantee and Collateral Agreement
Virginia




--------------------------------------------------------------------------------




Schedule IV to the
Guarantee and
Collateral Agreement
UCC INFORMATION
Legal Name
Type of Entity
Organizational Number
Federal Taxpayer Identification Number
State of Formation
Chief Executive Office
VWR Corporation
Corporation
4356963
26-0237871
DE
Radnor Corporate Center,
Building One, Suite 200
100 Matsonford Road
Radnor, PA 19087
VWR Funding, Inc.
Corporation
3756812
56-2445503
DE
Radnor Corporate Center,
Building One, Suite 200
100 Matsonford Road
Radnor, PA 19087
VWR International, LLC
Limited Liability Company
3769782
91-1319190
DE
Radnor Corporate Center,
Building One, Suite 200
100 Matsonford Road
Radnor, PA 19087
BioExpress, LLC
Limited Liability Company
891325-0160
87-0418368
UT
420 N. Kays Drive
Kaysville, UT 84037
VWR Chemicals, LLC
Limited Liability Company
4121870
80-0745252
NY
3 Lincoln Blvd
Rouses Point, NY 12979




--------------------------------------------------------------------------------




Legal Name
Type of Entity
Organizational Number
Federal Taxpayer Identification Number
State of Formation
Chief Executive Office
VWR Management Services LLC
Limited Liability Company
4,033,934
59-3830720
DE
Radnor Corporate Center,
Building One, Suite 200
100 Matsonford Road
Radnor, PA 19087
AMRESCO, LLC
Limited Liability Company
484,505
34-1194130
OH
6681 Cochran Road
Solon, OH 44139
UNITED BIOCHEMICALS, LLC
Limited Liability Company
4,426,922
36-4767391
NY
6351 Inducon Drive East
Sanborn, NY 14132
TEK Products, Inc.
Corporation
7U-124
41-1746631
MN
2435 Industrial Blvd.
Long Lake, MN 55356-0547
Integra Companies, LLC
Limited Liability Company
1,151,655
04-2539705
MA
29 Saratoga Boulevard
Devens, MA 01434
STI Components, LLC
Limited Liability Company
S531806-0
54-1682906
VA
606 Church Street, Units 104, 105, 106
Morrisville, NC 27560






--------------------------------------------------------------------------------




Exhibit A to the
Guarantee and
Collateral Agreement
SUPPLEMENT NO. [•] (this “Supplement”) dated as of [_________], 20[__], to the
Guarantee and Collateral Agreement dated as of September 28, 2015 (the
“Guarantee and Collateral Agreement”), among VWR CORPORATION, a Delaware
corporation, VWR FUNDING, INC., a Delaware corporation (the “Parent Borrower”),
each subsidiary of the Parent Borrower from time to time party thereto (each
such subsidiary individually a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, and the Borrowers are
referred to collectively herein as the “Grantors”) and CITIBANK, N.A., as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined therein).
A.    Reference is made to the Credit Agreement dated as of September 28, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Parent Borrower, each of
the Foreign Subsidiary Borrowers (as defined therein) party from time to time
thereto (the Foreign Subsidiary Borrowers, together with the Parent Borrower,
collectively, the “Borrowers” and each a “Borrower”), the lenders from time to
time party thereto (the “Lenders”), and Citibank, N.A., as administrative agent
for the Lenders and as Collateral Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement referred to therein, as applicable.
C.    The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the Issuing Banks to issue Letters
of Credit. Section 6.15 of the Guarantee and Collateral Agreement provides that
certain additional Restricted Subsidiaries of the Borrowers may become
Subsidiary Guarantors and Grantors under the Guarantee and Collateral Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor and a Grantor under the Guarantee and Collateral Agreement in order to
induce the Lenders to make additional Loans and the Issuing Banks to issue
additional Letters of Credit as consideration for Loans previously made and
Letters of Credit previously issued, to induce the Hedge Creditors to enter into
and/or maintain Hedging Obligations with one or more Loan Parties or one or more
Restricted Subsidiaries and to induce the Cash Management Creditors to enter
into and/or maintain Cash Management Obligations with one or more Loan Parties
or one or more Restricted Subsidiaries.
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:



--------------------------------------------------------------------------------




SECTION 1. In accordance with Section 6.15 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are true and correct in all material respects on and as of
the date hereof (for this purpose, as though references therein to the Closing
Date were to the date hereof). In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the
Obligations (as defined in the Guarantee and Collateral Agreement), does hereby
create and grant to the Collateral Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, their successors and permitted assigns,
a security interest in and lien on all of the New Subsidiary’s right, title and
interest in and to the Collateral (as defined in the Guarantee and Collateral
Agreement) of the New Subsidiary. Each reference to a “Grantor” or a “Subsidiary
Guarantor” in the Guarantee and Collateral Agreement shall be deemed to include
the New Subsidiary. The Guarantee and Collateral Agreement is hereby
incorporated herein by reference, mutatis mutandis.
SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms except as the
enforceability thereof may be subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, receivership, moratorium or other similar
laws of general applicability relating to or limited creditors’ rights generally
and general principles of equity or at law.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Subsidiary and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile, pdf or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.
SECTION 4. The New Subsidiary hereby represents and warrants to the Collateral
Agent and the Secured Parties that as of the date hereof (a) Schedule I attached
hereto correctly sets forth (i) any and all Equity Interests and Pledged Debt
Securities now owned by the New Subsidiary and (ii) any and all Registered
Intellectual Property now owned by the New Subsidiary and (b) set forth under
its signature hereto, is the exact legal name (as such name appears on its
certificate or articles of incorporation or formation) of the New Subsidiary and
its jurisdiction of organization.
SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.
SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW



--------------------------------------------------------------------------------




YORK (WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF).
SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Collateral Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement. All communications
and notices hereunder to the New Subsidiary shall be given to it in care of the
Borrowers as provided in Section 9.01 of the Credit Agreement.
SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement as provided
in Section 9.05 of the Credit Agreement.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.
 
[NAME OF NEW SUBSIDIARY]
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
Address:
 
 
Legal Name:
 
 
Jurisdiction of Formation:

 
CITIBANK, N.A., as Collateral Agent
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 




--------------------------------------------------------------------------------




Schedule I to the
Supplement to Guarantee
and Collateral Agreement
Collateral of the New Subsidiary
EQUITY INTERESTS
Issuer
 
Number of
Certificate
 
Registered
Owner
 
Number and
Class of
Equity Interest
 
Percentage
of Equity
Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

PLEDGED DEBT SECURITIES
Issuer
 
Principal Amount
 
Date of Note
 
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

PLEDGED DEBT SECURITIES
[Follow format of Schedule I to the
Guarantee and Collateral Agreement.]
U.S. COPYRIGHTS OWNED BY NEW SUBSIDIARY
U.S. Copyright Registrations
Title
 
Reg. No.
 
Author
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Pending U.S. Copyright Applications for Registration
Title
 
Author
 
Class
 
Date Filed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




PATENTS OWNED BY NEW SUBSIDIARY
U.S. Patents
Patent No.
 
Issue Date
 
 
 
 
 
 
 
 
 
 
 
 

U.S. Patent Applications
Patent Application No.
 
Filing Date
 
 
 
 
 
 
 
 
 
 
 
 

TRADEMARK/TRADE NAMES OWNED BY NEW SUBSIDIARY
U.S. Trademark Registrations
Mark
 
Reg. Date
 
Reg. No.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

U.S. Trademark Applications
Mark
 
Filing Date
 
Application No.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


